This is an action for claim and delivery of personal property, tried in the district court of Humboldt county. The trial was had before the court without a jury, and judgment given for the defendant. The following facts appear from the evidence: On the twenty-fourth of October, 1887, one William Twist, of Paradise valley, Humboldt county, in this state, through a traveling agent of the plaintiffs, ordered from them goods and merchandise of the value of three hundred and thirty-two dollars and seventy-five cents. On the twenty-ninth day of October, 1887, the goods were shipped by the plaintiffs over the route of the Southern Pacific Railroad, to be forwarded to William Twist at Paradise valley, by the way of Winnemucca. When the goods reached Winnemucca in transitu to Twist, at Paradise valley, the defendant, as sheriff of Humboldt county, took possession of the goods, under and by virtue of a writ of attachment issued in a suit then pending, wherein the First National Bank of Winnemucca was plaintiff, and William Twist was the defendant, as the property of said Twist. Said Twist has never paid for the goods so attached, never had possession of them, and did not exercise any control over them whatever. R. Fenkhausen, one of the plaintiffs, testified that Twist was now insolvent. "Judging from previous dealings with Twist, they had every reason to believe that at the time the goods were shipped to Twist he was financially responsible, or else they would not have shipped Twist the goods." The *Page 315 
witness "first learned that Twist was insolvent when the goods were attached at Winnemucca." Johnson testified on the part of plaintiffs as follows: "He was a traveling agent for the plaintiffs, but not the one that took Twist's order. He had been sent up by plaintiffs to look after the matter after the property had been attached. Plaintiffs had sold Twist goods before, but he (Twist) had always paid for them. He had found Twist insolvent. He always knew that a collection could not be forced by law, but he (Twist) had always paid up. We knew that we could not collect from him by law. The plaintiffs knew when they shipped the goods to Twist that, they could not enforce a collection of him by law. Twist had always paid, and they trusted in his honor for payment, not to his solvency. Twist had been trading with plaintiffs previously, and had always paid up, and they trusted him for these goods, knowing they could not force a collection, but believed that he was honest and would pay for them as he had done before." On the foregoing evidence the court found "that, at the time of said sale of said goods by said plaintiffs to said Twist, said Twist was insolvent, and at that time said plaintiffs knew of his said insolvency, and trusted alone to his honor for payment."
Counsel for appellants contends that the finding is not supported by the evidence, and to sustain his position he argues that the testimony, as given by Johnson, should be disregarded, because it conflicts with the testimony as given by Fenkhausen, one of the plaintiffs. Johnson was the plaintiff's witness. He was also their traveling agent and it is fair to presume that it was a part of his duty to find out the financial condition of each one of plaintiffs' customers, and to report the same to his principals, and the judge who tried this case must have come to the conclusion that Johnson had so reported Twist's financial condition to the plaintiffs; and when they shipped the goods they knew, as he says, "a collection could not be enforced against Twist by law." This being the case, the evidence supports the finding.
Plaintiffs title was based upon an attempted exercise of the right of stoppage in transitu. By the common law of England and the several states, the unpaid vendor of goods, in case of the insolvency of the vendee, may reclaim them while on their passage to the vendee, not only as against the vendee, *Page 316 
himself, but also as against his creditors, by stopping them while in transitu. This right was first introduced and founded in equity, but has long been adopted and acted upon as a legal remedy. The courts of law, admitting the justice of the right, have recognized it in constant practice, and extended a liberal aid in enabling an unpaid consignor or vendor to regain possession of property on its way to a vendee, who from his circumstances may not be in a condition to fulfill the terms of his contract. What was formerly a mere equitable claim is now a legal possessory right. This right is nothing more than the extension of the lien which the vendor has, on all sales for the price, until after the delivery to the vendee, or his agent. This right of stoppagein transitu on a sale of goods on credit arises when the vendee becomes insolvent after the sale. The basis of this right is that the insolvency of the vendee was not contemplated by the vendor in the sale, and that it is just that he should, on account of that unforeseen event, endangering the loss of the price, be permitted to reclaim the goods, and keep them as security for payment at any time before delivery. (Harris v. Pratt, 17 N. Y. 263;Railroad Co. v. Painter, 15 Neb. 396, and authorities cited; Cox v. Burns, 1 Iowa 68;Blackman v. Pierce, 23 Cal. 510;Chandler v. Fulton, 10 Tex. 12.) If the facts of the insolvency of the vendee came to the knowledge of the vendor after the sale, although existing before, the vendor still has the right of stoppage in transitu. (Clark
v. Lynch, 4 Daly 83; Gustine v. Phillips,38 Mich. 675.) But the plaintiffs, knowing of the insolvency of Twist at the time they sold and shipped him the goods, could not reclaim them after they had been attached, and passed into the possession of an officer. (Blum
v. Marks, 21 La. Ann. 268; Buckley
v. Furniss, 15 Wend. 142; 2 Redf. Ry. 160; O'Brien
v. Norris, 16 Md. 132; Pars. Merc. Law, 61.) The judgment and order appealed from are affirmed. *Page 317